United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-1238EA
                                 _____________

Julious McGruder,                     *
                                      *
           Appellant,                 * On Appeal from the United
                                      * States District Court
      v.                              * for the Eastern District
                                      * of Arkansas.
Jeff Heagwood; Clyde Murphy, Jr.;     *
Bobby Baxter,                         *
                                      *
           Appellees.                 *
                                 ___________

                         Submitted: September 27, 1999
                             Filed: December 7, 1999
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


        Julious McGruder filed a 42 U.S.C. § 1983 action against West Helena Police
Department Sergeant Jeff Heagwood and Officers Bobby Baxter and Clyde Murphy,
Jr., alleging that they used excessive force in removing McGruder from his vehicle
during an arrest. The District Court1 granted defendants summary judgment on the
basis of qualified immunity. McGruder appeals, and we affirm.

      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
       According to McGruder, on October 30, 1996, at or about 4:50 p.m., McGruder
turned into a bank parking lot and pulled up to the drive-through window. He noticed
a police car was behind him with its lights flashing. Heagwood got out of the car and
ordered McGruder out of his truck. McGruder did not get out of the truck, however,
because he was blocked by the drive-through window. After McGruder finished his
banking, Heagwood ordered McGruder to pull forward, and informed him that he was
under arrest. When McGruder asked for permission to drive his truck to the police
department, Heagwood told McGruder that he was under arrest for disorderly conduct.
McGruder said he would meet Heagwood at the police station and drove out of the
bank parking lot, heading for the station. McGruder traveled about 100 feet before
other officers in their vehicles blocked his truck.

        Heagwood then jerked open the door of McGruder’s truck, handcuffed
McGruder’s left wrist, and pulled on his arm by the unattached handcuff while ordering
him out of the truck. McGruder could not get out, however, because Heagwood was
pulling him off balance, and because of McGruder’s size, 350 pounds, he needed both
hands to slide himself out from behind the steering wheel. Another officer joined
Heagwood in pulling on McGruder’s handcuffed wrist, and Heagwood bent
McGruder’s wrist backward. Although the officers were trying to pull McGruder out
of the truck, they could not do so because of his size. After one of the officers stopped
pulling on his arm, McGruder was able to slide out of the truck. Heagwood then
handcuffed McGruder, ignoring his complaints that the handcuffs were too tight.
Ultimately, no charges were filed against McGruder.

       Qualified immunity shields government officials from liability for civil damages
“unless their conduct violated a clearly established constitutional or statutory right of
which a reasonable person would have known.” Yowell v. Combs, 89 F.3d 542, 544
(8th Cir. 1996). “The right to be free from excessive force is a clearly established right
under the Fourth Amendment’s prohibition against unreasonable seizures of the
person,” Guite v. Wright, 147 F.3d 747, 750 (8th Cir. 1998), “and the test is whether

                                           -2-
the amount of force used was objectively reasonable under the particular
circumstances,” Greiner v. City of Champlin, 27 F.3d 1346, 1354 (8th Cir. 1994).

       Accepting as true McGruder’s version of the facts, we conclude that objectively
reasonable police officers could have believed that they were not using excessive force,
though this belief may have been erroneous. More specifically, the officers could have
reasonably believed that (1) McGruder was resisting arrest when he tried to leave the
bank parking lot, and then remained inside the truck after he was stopped, making it
necessary to remove him from the truck forcibly, and (2) because of McGruder’s size,
it was not unreasonable to pull and push him while bending his wrist in an effort to
remove him from the truck. Cf. Edwards v. Giles, 51 F.3d 155, 156-57 (8th Cir. 1995)
(plaintiff failed to present sufficient evidence that officers’ actions were objectively
unreasonable where he ran from officers and conceded they were entitled to place him
on ground to effect arrest); Griener v. City of Champlin, 27 F.3d 1346, 1355 (8th Cir.
1994) (plaintiffs failed to present sufficient evidence that officers’ actions were
objectively unreasonable where plaintiffs fled into house in attempt to escape arrest,
and struggled with police). Although McGruder claims on appeal that the officers
broke his wrist, he attested before the District Court only that he had suffered
unspecified injuries. See Foster v. Metropolitan Airports Comm’n, 914 F.2d 1076,
1082 (8th Cir. 1990) (plaintiff failed to present sufficient evidence that officers’ actions
were objectively unreasonable where plaintiff was pushed against wall twice on way
to holding area, but sustained no injury).

       Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                            -3-